Citation Nr: 0912358	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the Veteran's claim for service connection for ulcerative 
colitis and then denied the claim on its merits.  The Veteran 
testified before the Board in July 2006.  The Board reopened 
and then remanded this claim for further development in 
February 2007.  

In a February 2008 decision, the Board denied the Veteran's 
claim for service connection for ulcerative colitis.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a November 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with ulcerative colitis, but it remains 
unclear whether that disability is related to his period of 
active service.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

In July 2006 testimony before the Board at a video conference 
hearing, the Veteran reported that his ulcerative colitis 
began during his period of service in Vietnam.  He stated 
that during service, he had experienced loose and runny 
bowels as well as burning and itching during bowel movements.  
He asserted that he had received suppositories from the medic 
about three times a month for six months.  Service personnel 
records show that the Veteran's military occupational 
specialty was combat construction specialist.  In the Joint 
Motion for Remand, the parties stated that the Veteran's 
service records appeared to demonstrate that he served under 
combat conditions and that he was treated in combat for a 
bowel condition in combat.  The Board was directed to 
consider incurrence of a bowel condition under 38 U.S.C.A. 
§ 1154.  Since a bowel disability would be consistent with 
the circumstances and conditions of being in a combat 
situation, the Board concedes that the Veteran had in-service 
incurrence of a bowel disability.  While the Veteran's 
military duties show that it was likely he incurred a bowel 
disability in service, in order to establish service 
connection, there still needs to be a medical nexus linking 
his current ulcerative colitis to the in-service bowel 
disability.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
ulcerative colitis, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record.  The 
Board thus finds that such an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
ulcerative colitis and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current ulcerative colitis is related 
to any incidents of service.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

